Greenblott, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 2, 1970, holding claimant ineligible for benefits effective April 25 through June 19, 1966 on the ground he failed to comply with registration requirements. Appellant was employed as a routeman by a newspaper which ceased publication. Although his work terminated about May 10, 1966, he did not file a claim for benefits until the week beginning June 20, 1966. He contended that he did not file his claim for benefits sooner because he was advised by a clerk in the insurance office that there was a seven-week waiting period and he was not offered an application to file. Credibility of the witnesses is within the exclusive province of the board (Matter of Sehonwald [Catherwood], 25 A D 2d 461). Whether appellant’s failure to file a claim was due to misinformation supplied by representatives of the Industrial Commissioner is a factual question, also within the exclusive province of the board (Matter■ off. *591Tummaro [Catherwood], 29 A D 2d 711). The hoard’s finding that appellant was not misinformed by insurance office staff members and that he did not have good cause for failure to file his claim is supported by substantial evidence (Matter of Ulrich' [Catherwood], 26 A D 2d 979). The filing of a claim in accordance with the provisions of the Labor Law and the regulations of the Industrial Commissioner is a necessary prerequisite to eligibility for benefits (Labor Law, § 590, subds. 1, 8; § 596; 12 NYCRR 473.2 [a], [d]). (Matter of Bescigno [Catherwood], 24 A D 2d 658.) Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by Greenblott, J.